870 F.2d 657
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Roger HERRINGTON, Plaintiff-Appellant,v.Al C. PARKE;  Terry Shelly, Lt.;  Reed A. Lee;  AnthonyEaton, Sgt.;  Duane Hall, C.O.;  J. Rucker, Co.,Defendants-Appellees.
No. 88-5901.
United States Court of Appeals, Sixth Circuit.
March 7, 1989.

1
Before BOYCE F. MARTIN Jr. and RYAN, Circuit Judges, and JOHN W. POTTER, District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the appellant's brief, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Roger Herrington brought suit against several officials of the Kentucky State Reformatory, alleging that his due process rights had been violated during a disciplinary hearing.  He alleged that the committee's finding of guilt was not based on sufficient evidence, that the committee report did not adequately set forth the evidence relied on, and that he had presented exculpatory evidence from a witness.  The district court dismissed the claim on the magistrate's recommendation, over plaintiff's objections.


4
Upon consideration, we find that the record in this case shows no due process violation.  The adjustment committee's decision is supported by some evidence, thus satisfying due process requirements.   See Superintendent, Mass.  Corr. Inst. v. Hill, 472 U.S. 445, 455-56 (1985).  The committee's report sets forth the evidence relied on.   See Wolff v. McDonnell, 418 U.S. 539, 564-65 (1974).  Herrington's allegation that mention of his exculpatory witness was excluded is contradicted by two statements signed by him indicating that he waived all witnesses.


5
Accordingly, the district court's judgment is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable John W. Potter, U.S. District Judge for the Northern District of Ohio, sitting by designation